PER CURIAM.*
Kenneth Smith, pro se, sued Lattimore Materials for violation of the ADA. The magistrate judge to whom the matter was referred by consent granted summary judgment for Lattimore. Smith appeals pro se.
There is no basis for recovery under the ADA. The magistrate judge explained why in a comprehensive and persuasive order dated March 24, 2003, and entered on March 25, 2003.
The judgment is AFFIRMED, essentially for the reasons given by the magistrate judge.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.